Citation Nr: 1104902	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-23 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence exists to reopen a prior 
claim for entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction is currently with the RO in Anchorage, 
Alaska.  

A video conference hearing was held before the undersigned 
Veterans Law Judge in December 2010, and a transcript of this 
hearing is of record.  

The issue of entitlement to service connection for Hepatitis C is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An October 2004 Board decision denied entitlement to service 
connection for Hepatitis C; the Veteran did not appeal.  

2.  Evidence received since the October 2004 RO decision is new 
and material and the Veteran's claim is reopened.  





CONCLUSIONS OF LAW

1.  The October 2004 Board decision that denied entitlement to 
service connection for Hepatitis C is final.  38 U.S.C.A.  
§ 7105(c) (West 2002 & Supp. 2010); 38 C.F.R.  § 20.1103 (2010).

2.  New and material evidence has been received since the October 
2004 Board decision and the Veteran's claim for entitlement to 
service connection for Hepatitis C is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2010); 38 C.F.R.  § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran original claim for entitlement to service connection 
for Hepatitis C was denied in an October 2004 Board decision; the 
Veteran did not appeal.  In September 2007, the Veteran filed new 
claim for entitlement to service connection for Hepatitis C.  The 
RO reopened the Veteran's claim, but denied entitlement to 
service connection for Hepatitis C in an April 2008 rating 
decision.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 
& Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  Hence, 
before reaching the issue of whether service connection is 
warranted, the Board must first determine whether the claim may 
be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) 
(en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the newly 
submitted evidence is material.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element that 
was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that new 
evidence would raise a reasonable possibility of substantiating 
the claim if when considered with the old evidence it would at 
least trigger the Secretary's duty to assist by providing a 
medical opinion.  

The Board denied the appellant's prior claim because there was no 
evidence that the Veteran's Hepatitis C had onset in service or 
was caused or aggravated by the Veteran's active military 
service.  Thus, for evidence in this case to be considered new 
and material, it must show that the Veteran's Hepatitis C is 
related to his naval service.  

The Veteran has submitted a letter from a Dr. L.G., who opined 
that the Veteran was likely exposed to Hepatitis C during his 
military service.  This evidence is new and material.  
Accordingly, the Veteran's prior claim is reopened.  The issue of 
entitlement to service connection for Hepatitis C is addressed in 
the Remand section below.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal by reopening the Veteran's 
claim.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

ORDER

New and material evidence having been received, the Veteran's 
prior claim for entitlement to service connection for Hepatitis C 
is reopened.  


REMAND

The Veteran is seeking entitlement to service connection for 
Hepatitis C.  He has proposed several theories as to how he 
contracted Hepatitis C during his military service, including 
receiving air-gun inoculations and cleaning out bilges without 
protection.  

The Veteran service treatment records are negative for a 
diagnosis of Hepatitis C or for any type of liver problems.  The 
Veteran's military occupational specialty (MOS) was that of a 
machinist's mate and he may have received some training as an 
apprentice fireman, but there is nothing in his service treatment 
records or service personnel records that can confirm or 
contradict that the Veteran cleaned bilges during his naval 
service or received inoculations via an air-gun injection.  

Post-service, the Veteran's VA treatment records show a history 
of substance abuse and alcohol abuse, including possible 
intranasal cocaine use.  He was diagnosed with Hepatitis C in 
2000, almost thirty years after separation from service.  

In December 2002, a VA examiner concluded that it was more likely 
than not that the Veteran's Hepatitis C was caused by the 
Veteran's drug abuse and that there is no evidence that Hepatitis 
C could be transmitted through air-gun inoculations.  

In November 2008, Dr. L.G. opined that the Veteran was likely 
exposed to Hepatitis C during his military service based on the 
Veteran's report that he worked with septic tanks while in the 
navy.  It does not appear that Dr. L.G. had access to the 
Veteran's claim folder or reviewed the Veteran's medical history.  

As there is conflicting evidence concerning the etiology of the 
Veteran's Hepatitis C, including evidence favorable to the 
Veteran's claim received after his last VA examination, the Board 
finds that a new VA examination is necessary to determine the 
etiology of the Veteran's Hepatitis C.  The examiner is asked to 
opine whether it is at least as likely as not (fifty percent or 
greater) that the Veteran's Hepatitis C had onset on service or 
was caused or aggravated by the Veteran's active military 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
VA examination of his Hepatitis C.  The 
examiner should note any functional 
impairment caused by the Veteran's 
disability, including a full description of 
the effects of his disability upon his 
ordinary activities, if any.

The VA examiner is asked to render an opinion 
as to whether it is at least as likely as not 
(fifty percent or greater) that the Veteran's 
Hepatitis C had onset in service or was 
caused or aggravated by the Veteran's active 
military service.  

The Veteran's claim folder and a copy of this 
REMAND should be furnished to the examiner, 
who should indicate in the examination report 
that he or she has reviewed the claims file.  
All findings should be described in detail 
and all necessary diagnostic testing 
performed. 

2.  When the development requested has been 
completed, and the RO has ensured compliance 
with the requested action, this case should 
again be reviewed by the RO on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


